Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 October 09, 2015

The Court of Appeals hereby passes the following order:

A16I0022. MOUNTAINBROOK OF BARTOW COUNTY HOMEOWNER’S
     ASSOC., INC. f/k/a MOUNTAINBROOK PROPERTY OWNERS
     ASSOC. v. NORTHSIDE BANK.

      In this action to foreclose on liens and to collect unpaid homeowner’s
association assessments and attorney fees, the trial court granted summary judgment
in favor of plaintiff Mountainbrook of Bartow County Homeowner’s Association,
Inc. (“Mountainbrook”). Defendant Northside Bank filed a notice of appeal, which
has been docketed in this Court as Case No. A16A0005.                 Mountainbrook
subsequently filed a motion for supersedeas bond in the trial court. In its order
granting Mountainbrook’s motion, the court: (i) directed Northside Bank to deposit
$279,262.03 into the registry of the court; and (ii) provided that post-judgment
interest on this sum shall abate upon receipt thereof by the clerk of court.
      Mountainbrook has filed both a notice of appeal and an application for
interlocutory review of this order, seeking to challenge the provision for the
abatement of post-judgment interest. Because a direct appeal in this case is pending
before this Court, however, no such application is required. See Owens v. Green Tree
Servicing LLC, 300 Ga. App. 22, 24-25 (2) (684 SE2d 99) (2009).
      “This Court will grant a timely application for interlocutory review if the order
complained of is subject to direct appeal and the applicants have not otherwise filed
a notice of appeal.” Spivey v. Hembree, 268 Ga. App. 485, 486 n.1 (602 SE2d 246)
(2004). Here, however, Mountainbrook has filed a timely notice of appeal, which has
been docketed in this Court as Case No. A16A0220. Therefore, this application is
superfluous and is hereby DISMISSED.
Court of Appeals of the State of Georgia
                                     10/09/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.